                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §      No. 3:20-cr-32-X (6)
ALONSO PEREZ, JR.,                        §
                                          §
             Defendant.                   §

          MEMORANDUM OPINION AND ORDER OF DETENTION

      In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated June 10, 2021, United States

District Judge Brantley Starr has referred this matter to the undersigned United

States magistrate judge for a hearing to determine whether it has been clearly shown

that there are exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant

Alonso Perez, Jr. should not be detained under 18 U.S.C. § 3143(a)(2) and whether it

has been shown by clear and convincing evidence that Defendant Alonso Perez, Jr. is

not likely to flee or pose a danger to any other person or the community if released

under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 533.

                                    Background


      Defendant is set for sentencing before Judge Starr on September 8, 2021. See

Dkt. No. 534. A[W]hether a defendant should be released pending trial and whether

a defendant should be released pending sentencing or appeal are distinct inquiries




                                         -1-
governed by different provisions of the Bail Reform Act.@ United States v. Lee, 31 F.

App=x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      On February 5, 2020, the undersigned United States magistrate judge released

Defendant subject to an Order Setting Conditions of Release. See Dkt. No. 81.


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds




                                           -2-
there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      Defendant, as ordered, filed a motion for continued pretrial release in which

he identifies the exceptional circumstances under 18 U.S.C. § 3145(c) that he

contends justify his continued release post-conviction and in which he addresses

whether he is likely to flee or pose a danger to any other person or the community if

released under 18 U.S.C. § 3142(b) or (c) pending sentencing. See Dkt. No. 569.


      The Court held a hearing on July 8, 2021 on the matters referred by Judge

Starr, at which Defendant appeared in person and through counsel and the

government=s counsel appeared and at which the case agent testified.


                          Legal Standards and Analysis


      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because he has, on a guilty plea, now been adjudged guilty of a

violation of 21 U.S.C. §§ 841 & 846. See Dkt. Nos. 470, 510, & 533. That is Aan offense

in a case described in subparagraph (A) ... of subsection (f)(1) of section 3142,@




                                          -3-
specifically, Aan offense for which a maximum term of imprisonment of ten years or

more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.).@


      Defendant therefore must be detained pursuant to 18 U.S.C. ' 3143(a)(2)

unless he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C.

' 3145(c). Release of Aa person who has been found guilty of an offense in a case

described in [18 U.S.C. ' 3142(f)(1)(A)] and is awaiting imposition or execution of

sentence@ requires that Athe judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to any other person or the

community.@ 18 U.S.C. ' 3143(a)(2)(B); see also United States v. Morrison, 833 F.3d

491, 506 (5th Cir. 2016) (AThe decision to detain Jacqueline after conviction is a

common one because of the presumption in favor of detention that attaches to a

convicted defendant. See 18 U.S.C. ' 3143.@); United States v. Lopez, 504 F. App=x 297,

298 (5th Cir. 2012) (AA defendant who has been convicted >shall ... be detained=

pending sentencing >unless the judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to the safety of any other person

or the community if released.= Thus, there is a presumption against release pending

sentencing.@ (footnotes omitted)). As the United States Court of Appeals for the Fifth

Circuit has repeatedly recognized, Federal Rule of Criminal Procedure 46(c) and

Section 3143(a)(1) impose a burden on a convicted defendant seeking release pending

sentencing to show by clear and convincing evidence that she or he is not a flight risk




                                          -4-
or a danger to the community. See 18 U.S.C. ' 3143(a)(1); FED. R. CRIM. P. 46(c) (AThe

burden of establishing that the defendant will not flee or pose a danger to any other

person or to the community rests with the defendant.@); United States v. Lockett, 549

F. App=x 269 (mem.), No. 13-11097, 2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).


      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that he can, satisfy

the Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion

for acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.


      18 U.S.C. ' 3145(c) provides that A[a] person subject to detention pursuant to

[18 U.S.C. '] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in

[18 U.S.C. '] 3143(a)(1) or (b)(1), may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person=s detention would not be appropriate.@ As reflected in the

Report and Recommendation Concerning Plea of Guilty [Dkt. No. 93], Section 3145(c)

provides an alternative basis for pre-sentencing release under Aexceptional

circumstances,@ so long as Defendant also makes the required showing under Section

3143(a)(1) and 3143(a)(2)(B) – that is, by clear and convincing evidence that

Defendant is not likely to flee or pose a danger to the safety of any other person or




                                          -5-
the community if released under 18 U.S.C. ' 3142(b) or 3142(c) pending sentencing.

See United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991).


      The government opposes release and asserts that Defendant has not clearly

shown that there are exceptional circumstances under 18 U.S.C. § 3145(c) why he

should not be detained under 18 U.S.C. § 3143(a)(2) and that he is likely to flee and

pose a danger to any other person or the community if released pending sentencing.


      The Court finds that Defendant has made the required showing that he is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. As Defendant explains in his Motion for Continued Pre-Trial

Release, he “is in compliance with all the pre-trial conditions and requests the court

to allow his continued release until sentencing” and “has traveled to operate his

business while on pre-trial release and will not flee or pose any danger to the

community if continued on pre-trial release.” Dkt. No. 569 at 1. The government

presented testimony of essentially the same pre-arrest facts on which it relied in

February 2020 at the detention hearing. The Court found that there were conditions

that would reasonably assure Defendant’s appearance as required and the safety of

the community, and Defendant has for 17 months complied with those conditions.

And the case agent testified that he has no knowledge of any post-arrest criminal

activity by Defendant.




                                         -6-
        The issue of Defendant=s presentencing release therefore turns on whether Ait

is clearly shown that there are exceptional reasons why [Defendant=s] detention

[pending sentencing] would not be appropriate.@ 18 U.S.C. ' 3145(c). In support of

that showing, Defendant explains that he “is the principal in a sign fabrication

installation company and is attempting to save to provide for his wife and four minor

children while he is incarcerated. Additionally, he has two employees.” Dkt. No. 569

at 1.




                                          -7-
      The United States Court of Appeals for the Fifth Circuit has explained that the

Aexceptional reasons@ provision Awas added to ' 3145(c) with the mandatory detention

provisions of ' 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.@ Carr, 947 F.2d at 1240. The

United States Court of Appeals for the Second Circuit offers a working definition of

Aexceptional reasons@: Aa unique combination of circumstances giving rise to situations

that are out of the ordinary.@ United States v. DiSomma, 951 F.2d 494, 497 (2d Cir.

1991). That court also explained that, in assessing reasons proffered as the basis for

release under Section 3145(c), Aa case by case evaluation is essential.@ Id. The United

States Court of Appeals for the Eighth Circuit has similarly explained that

A>exceptional= means >clearly out of the ordinary, uncommon, or rare.=@ United States v.

Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court has explained

that, Ato avoid emasculating the mandatory detention statute[,] >exceptional reasons

review is limited to determining whether remanding the defendant to custody until

sentencing would be tantamount to subjecting individuals to unjust detention.=@ United

States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at *2 (D.N.J. Aug. 20, 2010)

(quoting United States v. Christman, 712 F. Supp. 2d 651, 655 (E.D. Ky. 2010)).


      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to Asecure his home and attend to

other personal matters@ were not exceptional reasons justifying release pending


                                          -8-
sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant=s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).


      The facts that Defendant urges as exceptional circumstances, including his

compliance with his conditions of pretrial release, are certainly commendable. But the

Court determines – as have many other courts when presented with similar arguments

for presentencing release – that Defendant=s proffered reasons for continuing his

release do not individually give rise to a situation that is out of the ordinary. And, while

the Court understands Defendant’s desire to earn additional money to care for his

family, the Court determines that all of the circumstances that Defendant asserts are

not, taken together, a unique combination of circumstances giving rise to a situation

that is out of the ordinary and do not amount to a situation in which Defendant’s

detention pending his sentencing hearing in two months would be inappropriate.


                                            -9-
                                    Conclusion


      Accordingly, the Court finds that it has not been clearly shown that there are

exceptional circumstances under 18 U.S.C. ' 3145(c) why Defendant Alonso Perez, Jr.

should not be detained under 18 U.S.C. ' 3143(a)(2), and so Defendant Alonso Perez,

Jr. will be detained pending sentencing.


      It is therefore ORDERED that Defendant Alonso Perez, Jr. be committed to the

custody of the Attorney General and United States Marshal for further proceedings.


      It is ORDERED that Defendant Alonso Perez, Jr., while being so held, be

afforded reasonable opportunity for private consultation with counsel.


      SO ORDERED.

      DATED: July 8, 2021




                                            DAVID L. HORAN
                                            UNITED STATES MAGISTRATE JUDGE




                                           -10-
